DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          




NO. 12-03-00383-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



METAL BUILDINGS BY
MCM, INC.,§
	APPEAL FROM THE 
APPELLANT

V.§
	COUNTY COURT OF LAW NO. 3 

QUANG TRAN AND
QUYEN NGUYEN, §
	SMITH COUNTY, TEXAS
APPELLEES




MEMORANDUM OPINION
PER CURIAM

	Appellant has filed a Request for Dismissal of Appeal, and all other parties to the appeal have
been given notice of the filing of this motion.  That motion has been signed by Appellant's counsel
and represents that the parties have reached an agreement that disposes of all issues presented for
appeal.  Because Appellant has met the requirements of Tex. R. App. P. 42.1(a)(2), the motion is
granted, and the appeal is dismissed.	
Opinion delivered March 17, 2004.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.






(PUBLISH)